Citation Nr: 0631872	
Decision Date: 10/13/06    Archive Date: 10/16/06

DOCKET NO.  02-13 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1982 to 
February 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2001 rating decision by the Philadelphia, 
Pennsylvania Regional Office (RO) of the Department of 
Veterans Affairs (VA), which, in pertinent part, denied the 
veteran entitlement to TDIU.

The veteran testified before the undersigned Veterans Law 
Judge at a travel board hearing at the RO in December 2003.  
A transcript of the hearing is of record.  In June 2004, the 
Board remanded the veteran's case to the RO for further 
development.  The case was returned to the Board in April 
2006.


FINDING OF FACT

The veteran is unable to obtain and sustain gainful 
employment because of his service-connected disabilities.  


CONCLUSION OF LAW

The criteria for TDIU have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002) was enacted in 
November 2000.  This law redefines the obligations of VA to 
the appellant with respect to claims for VA benefits.  
 
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, 
if any, VA will attempt to obtain on behalf of the claimant.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
discussed the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  In an April 2006 letter, 
the RO informed the veteran of the law regarding effective 
dates pertaining to his TDIU claim.  However, it is noted 
that the RO did not readjudicate the claim subsequent to the 
April 2006 notice.  While the instant decision does assign 
effective dates in awarding the veteran's TDIU claim, to be 
implemented in a future RO rating action, the veteran 
remains free to raise a claim of entitlement to an earlier 
effective date.  For this reason, the Board finds no 
prejudice to the veteran in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has 
not been addressed by the agency of original jurisdiction, 
the Board must consider whether the veteran has been 
prejudiced thereby).  Therefore, as there has been 
substantial compliance with all pertinent VA law and 
regulations, to move forward with adjudication of this claim 
would not cause any prejudice to the veteran.

As this decision allows a full grant of the desired benefit, 
no additional information or evidence is needed to 
substantiate the claim decided herein.


Analysis

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more, and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  For the 
above purpose of one 60 percent disability, or one 40 
percent disability in combination, the following will be 
considered as one disability: 
(1) Disabilities of one or both upper extremities, or of one 
or both lower extremities, including the bilateral factor, 
if applicable, 
(2) Disabilities resulting from common etiology or a single 
accident, 
(3) Disabilities affecting a single body system, e.g. 
orthopedic, digestive, respiratory, cardiovascular-renal, 
neuropsychiatric, 
(4) Multiple injuries incurred in action, or 
(5) Multiple disabilities incurred as a prisoner of war. 
38 C.F.R. § 4.16(a) (2006).

Factors to be considered are the veteran's employment 
history and his educational and vocational attainment.  
Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991); see 
38 C.F.R. § 4.16(b) (2006).

A total rating, however, based on individual unemployability 
may still be assigned to a veteran who fails to meet these 
percentage standards if he or she is unemployable by reason 
of his or her service-connected disabilities.  38 C.F.R. § 
4.16(b) (2006).

Specifically, the regulations provide that, in exceptional 
cases where the schedular evaluations are found to be 
inadequate, an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities may be 
approved provided the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2006).

After review of the evidence of record, the Board finds that 
TDIU is warranted for the veteran's service-connected 
disabilities because he is found to be precluded from 
obtaining and sustaining a substantially gainful occupation 
as a result of his service-connected disabilities.  
38 C.F.R. § 4.16 (2006).

Initially, the Board notes that the veteran does not have a 
60 percent evaluation for a single service-connected 
disability.  In addition, his combined rating for all 
service-connected disabilities is 60 percent.  Therefore, he 
does not meet the percentage prerequisites for entitlement 
to TDIU under 38 C.F.R. § 4.16(a) (one disability rated at 
least 60 percent, or a combined rating of 70 percent or 
more, with one service-connected disability rated at 40 
percent or more).  However, the veteran is still entitled to 
TDIU if his service-connected disabilities render him unable 
to obtain and retain substantial gainful employment.  38 
C.F.R. §§ 3.321, 4.16(b) (2006).

In this regard, the Board notes that a March 2000 VA 
examination report shows that the veteran had done fairly 
well as far as rehabilitation on the left side after a total 
hip replacement for markedly advanced arthritis changes of 
the left hip.  However, he still showed marked problems 
regarding the right lower extremity and would need further 
surgery on that side.

In February 2001, the veteran underwent a VA examination 
where it was noted that he was gainfully employed at a 
casino.  Physical examination revealed that he was 
ambulating with a cane with a mild to moderate limp, but his 
gait was stable.  Examination of the left hip demonstrated 
flexion to 90 degrees, internal rotation to 15 degrees, 
external rotation to 10 degrees, and abduction to 15 
degrees.  The right hip demonstrated flexion to 100 degrees, 
internal rotation to 15 degrees, external rotation to 15 
degrees, and abduction to 25 degrees.  He had no instability 
of either joint.  It was noted that the veteran had a mild 
to moderate degree of reduction in endurance and stamina.  
There was no evidence of incoordination at that point, but 
it was noted that the veteran was prone for progression of 
his symptoms.  X-rays of the right hip showed advanced 
degenerative joint disease.

An August 2001 VA treatment record shows that the veteran 
reported that he most recently worked at a casino and had 
much difficulty with the heavy lifting and physical work 
involved; therefore, he had to quit his job.  The VA 
physician noted that the veteran would need to avoid heavy 
lifting and would require a job that did not involve heavy 
lifting or excessive movement.  It was noted that a desk job 
would be best for him.  He was diagnosed with chronic 
arthritis of the hips.

An October 2001 VA treatment record shows that the veteran 
worked as a pizza delivery agent and it was much easier on 
his hips.  However, a July 2002 VA treatment record shows 
that the veteran still delivered pizzas, but planned to quit 
his job because it was difficult due to his hip pain.

A September 2002 VA treatment record shows that the veteran 
was not currently working.  Further, in September 2002, a VA 
treatment record shows that the veteran underwent a right 
total hip arthroplasty.

A January 2003 private medical record from P.S., M.D. shows 
that the veteran was last gainfully employed as a 
bartender/porter at a casino and worked there for eight 
months until he was forced to stop work because of his hip 
problems in mid 2001.  Regarding his lower extremity, 
straight leg raising was limited to fifty percent of 
expected.  Internal rotation and external rotation was 
guarded and limited.  Patrick's test was uncomfortable to 
the hips.  Heel-to-shin test was awkward bilaterally with 
some distress, more in the right hip than the left.

A January 2003 note located in the veteran's Social Security 
records from GBE states that in the veteran's case, as it 
was the veteran's second hip replacement, he could not 
perform light work and it was noted that none of the 
veteran's jobs were sedentary in nature.  However, the 
veteran was denied Social Security benefits because it was 
found that he was able to perform sedentary work.

In December 2003, the veteran testified during a Board 
hearing with the undersigned Veterans Law Judge and stated 
that the last time he actually worked was in September 2002 
as a bar porter for a casino.  The veteran also stated that 
his previous jobs all required physical labor and were blue 
collar positions.  His highest level of education was a high 
school diploma and his level of income was approximately 
$30,000 - $32,000 a year.  Since he left his position at the 
casino, the veteran stated that he continued to look for 
work, but was denied because of his hip disability.  
Currently, he had a 25-pound weight restriction, wherein he 
was not able to lift more than 25 pounds.  When he drove for 
long periods of time, his hips would start hurting and he 
would have to pull over to stretch.  He stated that he went 
to electronic school for about six months, but it did not 
work out that well.  This was a sitting job, but was a long 
time ago when he did not have his hip problems.

In February 2004, the veteran submitted his work history.  
As of the date of his TDIU claim, his work history included 
a delivery driver for a bakery for three days in July 2000.  
In a September 2000 statement from his personnel manager, 
S.R., it was stated that the veteran was unable to perform 
his work because he was not able to get in and out of the 
vans without problems.  Therefore, he was not able to 
continue employment.

The veteran's work history also included being a bar porter 
for a casino from September 2000 to April 2001, which 
required heavy lifting.  Previous employment from before the 
date of the TDIU claim included a cook for a hotel, car 
salesman, sporting goods worker, and grocery work.  The 
veteran stated that he lost all of these jobs because of 
injuries to his hips and knees.

In January 2006, the veteran underwent a VA examination to 
determine whether he was unable to work due to his service-
connected disabilities.  It was noted that the veteran's 
last job was parking cars for a car dealership and the 
veteran had not worked for the past three months.  The 
veteran reported constant pain of the left hip joint.  He 
further stated that active motion of the left hip joint was 
painful and even activities that caused passive motion of 
the left hip joint, such as squatting and kneeling, and low 
back motions, were impaired because of the pain that those 
motions caused on the left hip joint.  The left hip joint 
demonstrated flexion to 45 degrees and abduction to 25 
degrees.  The right hip joint demonstrated flexion to 90 
degrees and abduction to 45 degrees.  The veteran was 
capable of slow repetitive motion of both hips joints, and 
on such motion, the previous mentioned ranges of motion were 
not additionally limited by pain, fatigue, weakness, or lack 
of endurance.  It was noted that the veteran was not 
handicapped for full-time sedentary employment by any of his 
compensable service-connected disorders.  Further, the VA 
examiner noted that the veteran's hip joints did pose a 
significant employment handicap for those jobs that require 
full and continuous mobility or that were in any way 
strenuous.  However, the VA examiner noted that the 
veteran's work history to date demonstrated that he was able 
to obtain and maintain substantially gainful employment as 
long as that employment was within his functional 
capabilities.

A January 2006 private medical record from J. H., M.D. shows 
that the veteran had 10 to 15 degrees of internal rotation 
in the left lower extremity and approximately 25 degrees of 
internal rotation in the right lower extremity.  Flexion of 
the hip did not appear to be limited and the veteran could 
comfortably sit with 90 degrees of flexion of the hip.  The 
examiner noted that the discomfort of the left hip was most 
likely related to the presence of heterotopic bone in the 
hip.  The diagnoses were right and left hip pain, and 
heterotopic bone formation of the left hip.

The Board finds that although the January 2006 VA examiner 
found that the veteran could obtain and maintain 
substantially gainful employment that was within his 
functional capabilities and could perform full-time 
sedentary work, the veteran's work history shows that he has 
not previously performed sedentary work.  His previous jobs 
have all included positions that involved prolonged 
standing, lifting, or walking.  It is also noted that the 
veteran has a high school education and except for his six-
month training in electronics, which did not work out for 
him, he has not had any form of higher education or 
specialized training.  The Board also notes that the August 
2001 VA treatment record shows that the physician believed 
that a desk job was best for the veteran; however, as 
mentioned before, the veteran has not shown from his work 
history that he has the necessary training or work 
experience for a desk job and his previous jobs have all 
been blue collar work.  Therefore, considering the veteran's 
previous work history and his education and resolving all 
reasonable doubt in the veteran's favor, the Board finds 
that his service-connected bilateral hip disabilities render 
him unemployable.  38 C.F.R. § 4.16(b) (2006).


ORDER

Entitlement to TDIU is granted.



____________________________________________
LAWRENCE M. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


